Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
Examiner’s Comments
	This Corrected Notice of Allowance is merely to correct a formal matter with respect to correcting the information disclosure statement (IDS) submitted on 04/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS references have been considered by the examiner (a copy of the examiner-initialed IDS is attached hereto).
Please refer to the previous Notice of Allowance – including the Examiner’s Amendment therein, for all other information.

Conclusion
	Claims 59-72 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/Examiner, Art Unit 1655

/MICHAEL BARKER/Primary Examiner, Art Unit 1655